Exhibit SUBSCRIPTION AGREEMENT This Subscription Agreement (“Agreement”) is dated as of April 22, 2009, by and between Rahaxi Inc., a Nevada corporation (“Company”) and the undersigned purchaser (“Purchaser”). 1.Subscription. (a)Sale and Issuance of Common Stock.Subject to the terms and conditions of this Agreement, the Company will issue and sell to Purchaser, and Purchaser shall purchase from the Company: (i) 100,000,000 (One Hundred Million) sharesof restricted common stock (the “Shares” or “Securities”) of the Company at a purchase price of $0.01 (One-Cent) per share, for an aggregate purchase price (“Purchase Price”) of $1,000,000 (One Million Dollars). The Shares shall contain the applicable legends set forth herein and shall be subject to resale restrictions in accordance with Rule 144 promulgated under the U.S. Securities Act of 1933, as amended (“Act”), and in accordance with the terms and conditions of this Subscription Agreement.All currency references in this Agreement are to U.S.
